DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An amendment was filed by Applicant on February 14, 2022 and is acknowledged.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Hellerqvist et al. US. Patent (4,221,631) hereinafter Hellerqvist in view of Lindroos et al. US. Publication (2011/0089273) hereinafter Lindroos.
Regarding claim 1,
Hellerqvist discloses a first refining disc (8) in a defibrator (see fig.1) for refining fibrous material in which steam is generated (abstract), the first refining disc comprising 
a first refining surface, including refining bars and grooves (see col.3 lines 25-27) facing a second refining surface of a second refining disc (7), the refining surfaces defining a refining space (9) between said first refining surface and said second refining surface for refining the fibrous material,
wherein the first refining disc is provided with at least one non-central opening (11,12) extending from a front side (front side facing element 7) of the first refining disc to a backside (backside facing element 5 see fig.2) of the first refining disc (see fig.2),
where the front side faces the second refining disc (7) and the backside faces away from the second refining disc (7), for allowing steam developed in the refining space during refining to flow through the at least one non-central opening (11) from the front side to the backside of the first refining disc, and 
Hellerqvist discloses a central hole (see fig.1) located in a rotational center of the first refining disc (8) and the opening passageway (11,12) for allowing steam to flow inwardly along said backside of said first refining disc towards said central of the disk (see fig.1-2) but is silent about a central hole to extend from the backside to the front 
Hellerqvist and Lindroos, disclose both art in the same field of endeavor (i.e. comminution).
Lindroos, in a similar art, teaches a defibrator (see fig.4) with a rotor (10) with a first refining disc (11) having a central hole (space where elements 20 and D are marked in fig.4) located in a rotational center (A) of the first refining disc and extending from the backside to the front side of the first refining disc (see right angle arrow of element d in fig.4), for allowing particle to flow inwardly along said backside of said first refining disc towards said central hole and through the central hole from the backside to the front side of the first refining disc at the rotational center of the first refining disc (see fig.4) therefore, 
it would have been obvious to a person of ordinary skill in the art before the effective filing date to replace the rotor with a first refining disc such that it has a central hole to allow flow. Examiner notes both references clearly teach the rotor with the first refining disc, therefore a simple substitution of Hellerqvist’s rotor with the first refining disc with that of Lindroos will obtain predictable results and is therefore obvious and proper combination of the references is made. Accordingly. It has been held that combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  In KSR (KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007)).
Regarding claim 5,
The prior art Hellerqvist as modified by Lindroos, discloses all limitations in claim 1.
Hellerqvist as modified by Lindroos discloses wherein the first refining disc (Lindroos, 11) is a rotor (Lindroos, element 11 is connected to element 10 that rotates see Arrow A in fig 4) in a defibrator (Lindroos, see fig.4).
Regarding claim 7,
The prior art Hellerqvist as modified by Lindroos, discloses all limitations in claim 1.
Hellerqvist as modified by Lindroos discloses a defibrator (Lindroos, see fig.4) for refining fibrous material comprising a first refining disc (Lindroos, 11 see fig.4) according to claim 1 (see claim 1).
Claims 2, 4, 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Hellerqvist in view of Lindroos as applied to claim 1 above, and further in view of Wu US. Publication (2015/0306603) hereinafter Wu.
Regarding claim 2,
The prior art Hellerqvist as modified by Lindroos, discloses all limitations in claim 1.
Hellerqvist as modified by Lindroos, does not disclose wherein the first refining disc comprises a center plate located at the rotational center of the first refining disc on a side of the first refining disc adapted to face the second refining disc, wherein the at least one non-central opening is provided between a refining segment of the first refining disc and the center plate.
Hellerqvist and Wu, disclose both art in the same field of endeavor (i.e. comminution).
Wu, in a similar art, teaches a defibrator having the first refining disc (see fig.3 including element 34) comprises a center plate (34) located at the rotational center of the first 

    PNG
    media_image1.png
    686
    534
    media_image1.png
    Greyscale

wherein the at least one non-central opening (342) is provided between a refining segment (see fig.2) of the first refining disc (see fig.3 including element 34) and the center plate (34). Wu teaches the center plate to facilitate the flow of the material (see para. [0012] lines 3-4).
It would have been obvious to the skilled artisan before the effective filing date to add to the defibrator of Hellerqvist, a central plate as taught by Wu, as it would be beneficiary to Hellerqvist, to facilitate the steam flow.
Regarding claim 4,
The prior art Hellerqvist as modified by Lindroos and Wu, discloses all limitations in claim 2.
Hellerqvist as modified by Lindroos and Wu discloses wherein a backside of the center plate (Wu, 34) is provided with wings (Wu, 341) for guiding the steam towards the 
Regarding claim 6,
The prior art Hellerqvist as modified by Lindroos and Wu, discloses all limitations in claim 2.
Hellerqvist as modified by Lindroos and Wu discloses wherein the first refining disc (Lindroos, 11) is a rotor (Lindroos, element 11 is connected to element 10 that rotates see Arrow A in fig 4) in a defibrator (Lindroos, see fig.4).
Regarding claim 8,
The prior art Hellerqvist as modified by Lindroos and Wu, discloses all limitations in claim 2.
Hellerqvist as modified by Lindroos and Wu discloses a defibrator (Hellerqvist, see fig.1) for refining fibrous material comprising a first refining disc according to claim 2 (see claim 2).
Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
In response to Applicant’s arguments in the remarks dated 02/14/2022 about the 35 U.S.C. 112 rejection, Examiner acknowledges Applicant amendment and the 35 U.S.C. 112 rejections are withdrawn.
Applicant's arguments with respect to claims 1-7 have been considered but are moot because the claims are amendment and the scope of the claims have changed, the newly presented amendment of the claims are rejected with a new set of reference as set forth in this Office Action.
Conclusion
  Accordingly, THIS ACTION IS MADE FINAL.  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Smith Oberto BAPTHELUS whose telephone number is 408-918-7602.  The examiner can normally be reached on Monday to Friday 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

March 11, 2022

/S.O.B./Examiner, Art Unit 3725   

/SHELLEY M SELF/Supervisory Patent Examiner, Art Unit 3725